United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1858
Issued: March 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 13, 2015 appellant filed a timely appeal of a September 9, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 23 percent permanent impairment of his
right lower extremity, for which he has received a schedule award.
FACTUAL HISTORY
On December 8, 2008 appellant, a 52-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that he developed a torn meniscus in his left knee which was
causally related to employment factors. OWCP accepted the claim for synovitis of the left knee,
1

5 U.S.C. § 8101 et seq.

torn lateral meniscus of the left knee, chondromalacia of the left patella, and loose body in the
knee. Appellant received compensation benefits on the short-term rolls as of February 20, 2009
and benefits on the periodic rolls as of July 5, 2009.2
On June 4, 2009 OWCP expanded the claim to accept the consequential conditions of
torn medial meniscus of the right knee and chondromalacia of the right patella.
By decision dated May 13, 2010, OWCP granted appellant a schedule award for 10
percent permanent impairment of the right lower extremity, paid during the period November 3,
2009 to May 23, 2010, for a total of 28.8 weeks of compensation.
On January 12, 2011 appellant underwent authorized surgery for right patellofemoral
joint replacement.
By decision dated January 12, 2011, OWCP granted appellant a schedule award for an
additional one percent permanent impairment of the right lower extremity for the period May 24
to June 13, 2012, for an additional 2.88 weeks of compensation.
On April 25, 2012 appellant underwent authorized surgery for right diagnostic
arthroscopy; extensive synovectomy, right knee; removal heterotopic ossifications/bony loose
bodies, right knee; and partial meniscectomy.
On September 9, 2014 appellant filed a claim for an additional schedule award (Form
CA-7) based on a partial loss of use of his right lower extremity.
In an October 27, 2014 report, Dr. Stephen W. Dailey, Board-certified in orthopedic
surgery, found that appellant had 31 percent right lower extremity impairment pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009) (A.M.A., Guides). He advised that appellant had undergone multiple surgical procedures,
including a right total knee arthroplasty, and partial meniscectomy of both his lateral and medial
meniscus of the right knee due to his accepted osteoarthritis condition. Dr. Dailey reported that
appellant had continued mild pain with walking and stairs, with a range of motion of his right
knee of 80 degrees. He advised that appellant’s right knee was stable with normal alignment.
Dr. Dailey reported that he calculated his impairment rating using Table 16-3 at page 511; Table
16-6 at page 516; and Table 16-23 at page 519. In an October 27, 2014 impairment worksheet,
he found that appellant had a class 3 impairment; he reported that he had a functional history
grade modifier 1 and a physical examination grade modifier 1, which yielded a grade A
impairment.
In a November 19, 2014 report, Dr. Morley Slutsky, Board-certified in occupational
medicine and an OWCP medical adviser, reviewed Dr. Dailey’s October 27, 2014 report and
found that appellant had 23 percent right lower extremity impairment in conformance with the
2

Appellant had a prior January 4, 2005 claim for left leg injury under OWCP file number xxxxxx087, which was
accepted for fracture of the medial malleolus, contusion of the left lower leg, nonunion fracture of the left ankle, and
left ankle post-traumatic arthritis. He received a schedule award for 49 percent permanent impairment of the left
lower extremity on October 26, 2006. Appellant’s degree of permanent impairment of the left lower extremity
continued to be assessed under OWCP file number xxxxxx087.

2

A.M.A., Guides. He used a diagnosis-based impairment method, finding that under Table 16-3,
pages 509 and 511, Knee Regional Grid, Lower Extremity Impairments, appellant’s right knee
replacement yielded a class 2 impairment; good result and position, stable and functional, with a
default value of grade C for stable to good result.3 Dr. Slutsky noted that Dr. Dailey documented
continuing symptoms in appellant’s knee joint, including possible antalgic gait which did not
require use of a single gait/external orthotic device for stabilization; he did not document a
positive Trendelenburg. Based on these factors he found a grade modifier 1 for functional
history for pursuant to the Adjustment Grid, Functional History, at Table 16-6, page 516 of the
A.M.A., Guides.4 Dr. Slutsky advised that appellant had a one plus effusion and retropatellar
crepitation on examination and therefore rated a grade modifier 2 pursuant to the Adjustment
Grid, Physical Examination, at Table 16-7, page 517 of the A.M.A., Guides. Using the net
adjustment formula at page 521,5 he subtracted the diagnostic class grade modifier 2 from the
functional history and physical examination grade modifiers for a net adjustment of minus 1;
using Table 16-3, page 511, he found that this moved the initial default impairment of grade C to
grade B, for 23 percent right lower extremity permanent impairment at Table 16-3, page 509,
511.
In a January 8, 2015 report, Dr. Dailey reiterated that appellant had 31 percent right lower
extremity permanent impairment. He expounded on his previous calculations. Using a
diagnosis-based impairment method, Dr. Dailey found that under Table 16-3, appellant’s right
knee replacement yielded a class 3 rating for fair result (fair position, mild instability and/or mild
motion deficit). He advised that appellant was at status post patellar arthroplasty at maximum
medical improvement and noted that he had instability with ambulation, with his knee giving
way, and that his range of motion was 0 to 90 degrees.6 Dr. Dailey found a grade modifier 1 for
functional history at Table 16-6, for antalgic gait; he found a grade modifier 3 for physical
examination, pursuant to Table 16-7, based on retropatellar crepitation, effusion and moderate
laxity of patellar mechanism. He did not assign a grade modifier for clinical studies, as these
were used to place appellant into the correct diagnostic class. Dr. Dailey found that appellant
had a final, net adjusted impairment of A, which yielded 31 percent right lower extremity
permanent impairment.
OWCP found that there was a conflict in the medical evidence between Dr. Dailey,
appellant’s treating physician, and Dr. Slutsky, the OWCP medical adviser, regarding the extent
of impairment stemming from appellant’s accepted right knee condition. It referred appellant for
an impartial medical examination with Dr. Thomas A. Bender, Board-certified in orthopedic
surgery. In a report dated July 29, 2015, Dr. Bender found that appellant had 31 percent right
lower extremity impairment pursuant to the A.M.A., Guides. On examination, he noted that
appellant was able to symmetrically bear weight on both of his lower extremities, with excellent
alignment in terms of the hips to the ankles. Appellant showed no exaggerated varus or valgus at
the levels of knees and no postsurgical malalignment; in terms of leg lengths, his knees were
3

A.M.A., Guides 509, 511.

4

Id. at 516.

5

Id. at 521.

6

Id. at 509, 511.

3

symmetrical left to right. Dr. Bender reported that thigh circumference measurements were
symmetrical at 55 centimeters; knee circumferences were asymmetrical, measuring 44
centimeters on the right comparted with 46 centimeters on the left; calf circumferences were
symmetrical at 41 centimeters. With regard to range of motion of the right knee, he noted that
appellant had full extension to 110 degrees of knee flexion, with no evidence of instability of the
collateral ligaments to the right knee and no medial joint line McMurray’s sign. Dr. Bender
advised that appellant was subjectively tender on palpation along the medial aspect of the right
knee and showed no evidence of patellofemoral instability in either knee. He noted that he had
reviewed all of appellant’s medical records and that based upon the record and his physical
examination he concurred with Dr. Dailey’s finding that appellant’s right knee replacement
surgery only yielded a fair result and a class 3 impairment. Dr. Bender noted that this contrasted
with the finding by Dr. Slutsky that the procedure produced a good result.
In an August 12, 2015 report, Dr. Daniel Zimmerman, a Board-certified in orthopedic
surgery and an OWCP medical adviser, reviewed Dr. Bender’s July 29, 2015 report and found
that appellant had 23 percent right lower extremity impairment in conformance with the sixth
edition of the A.M.A., Guides. He disagreed with the opinion of Drs. Dailey and Bender that
appellant’s knee replacement surgery had yielded a fair result. He asserted that a good result
from class 2 with a rating range from 21 to 25 percent required a good result, good position,
stable, functional under Table 16-3, page 511 and that a fair result from class 3 with a rating
range from 31 to 43 percent required fair position, mild instability and/or mild motion deficit.
Dr. Zimmerman advised that Dr. Bender’s July 29, 2015 examination findings placed the knee
replacement results in the class 2 category; he opined that his range of motion measurements
were inconsistent with a mild motion deficit at Table 16-23, page 5497 and noted that the
positioning of the hardware was not abnormal. He further noted that Dr. Bender specifically
reported that there was no instability on examination. In addition, Dr. Zimmerman opined that
Dr. Bender demonstrated no knowledge as to how the grade modifier tables and net adjustment
formula were used to move a rating from class A to class E. He further advised that neither
Dr. Bender nor Dr. Dailey offered an explanation of how the grade modifier tables and net
adjustment formula were used.
Dr. Zimmerman noted that Dr. Bender’s examination findings showed that appellant
symmetrically bore weight on both lower extremities, had mild asymmetry of the knee
circumferences and, with regard to range of motion, had full extension to 110 degrees of knee
flexion, with no evidence of instability of the collateral ligaments of the right knee. Appellant
also underwent a cruciate test which was negative. Based on these factors, Dr. Zimmerman rated
a grade modifier of two for functional history under Table 16-6, noting that appellant required
single gait aid. He found that appellant rated a grade modifier of one for physical examination
under Table 16-7, based on palpatory pain.8 Using the net adjustment formula at page 521,
Dr. Zimmerman subtracted the functional history grade modifier of two from the diagnosed
based class 2, then subtracted the physical examination grade modifier of one for a net
7

Id. at 549.

8

Dr. Zimmerman advised that palpatory pain was not reported but would be expected; the Board notes that in his
July 29, 2015 report Dr. Bender did report that appellant was subjectively tender on palpation along the medial
aspect of the right knee.

4

adjustment of minus 1; using Table 16-3, page 511, he found that this moved the default
impairment to class B, which yielded 23 percent right lower extremity impairment based on a
range between 21 and 25 percent. He further found that the date of maximum medical
improvement was July 29, 2015, the date of Dr. Bender’s examination.
By decision dated September 9, 2015, OWCP granted appellant schedule award for an
additional 12 percent permanent impairment of the right lower extremity for the period July 29,
2015 to March 26, 2016, for a total of 34.56 weeks of compensation, for a total of 23 percent
permanent impairment, based on the August 10, 2015 report of its medical adviser,
Dr. Zimmerman.
LEGAL PRECEDENT
The schedule award provision of FECA9 and its implementing regulations10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.11 The claimant has the burden of proving
that the condition for which a schedule award is sought is causally related to his or her
employment.12
FECA provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.13 The implementing regulations state that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee or impartial examination and OWCP
will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.14

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5a
(February 2013).
12

Veronica Williams, 56 ECAB 367, 370 (2005).

13

5 U.S.C. § 8123(a).

14

20 C.F.R. § 10.321. See also B.T., Docket No. 14-1609 (issued December 28, 2015).

5

ANALYSIS
In the instant case, OWCP accepted the conditions of torn medial meniscus of the right
knee and chondromalacia of the right patella and authorized surgery for right knee replacement.
Regarding the degree of impairment stemming from his accepted conditions, there was a conflict
in the medical evidence. Dr. Dailey, appellant’s treating physician, rated 31 percent right lower
extremity impairment pursuant to the sixth edition of the A.M.A., Guides based on a class 3
postoperative rating based on a fair result, fair position, mild instability and/or mild motion
deficit under Table 16-3, page 511. This contrasted with the opinion of Dr. Slutsky, OWCP’s
medical adviser, who found that appellant had 23 percent impairment based on a good result,
stable and functional, for knee replacement, a class 2 impairment pursuant to Table 16-3, page
511. In order to resolve the conflict, OWCP referred appellant to Dr. Bender, an impartial
medical examiner, who in a July 29, 2015 report essentially concurred with Dr. Dailey’s findings
and his rating of 31 percent right lower extremity impairment for fair result from knee
replacement surgery. Dr. Bender’s impartial report was subsequently reviewed by OWCP’s
medical adviser, Dr. Zimmerman, who determined that Dr. Bender’s impairment rating was not
rendered in conformance with the applicable protocols and tables of the A.M.A., Guides and
calculated 23 percent right lower extremity based on a good result from right knee replacement.
The Board finds that the case is not in posture for decision.
OWCP referred the case to Dr. Bender, an impartial medical specialist, because a conflict
existed in the medical opinion evidence as to whether appellant had a class 2 good result from
his total knee replacement, or a class 3 fair result from the surgery. Dr. Bender found that
appellant had a class 3, fair result from the surgery, resulting in 31 percent permanent
impairment of the right lower extremity.
Since Dr. Zimmerman questioned Dr. Bender’s opinion regarding his ultimate finding
that appellant had only a fair result from his total knee replacement, and that appellant in fact had
mild motion deficit of the knee, OWCP had the responsibility to secure a supplemental report
from Dr. Bender, the impartial medical specialist for the purpose of correcting a defect in the
original report.15
In order to properly resolve the conflict created, it is the impartial medical specialist,
Dr. Bender, who should provide a reasoned opinion as to the extent of permanent impairment in
accordance with the A.M.A., Guides. An OWCP medical adviser may review the opinion, but
the resolution of the conflict is the responsibility of the impartial medical specialist.16 The case
will be remanded to OWCP to seek clarification from Dr. Bender for clarification as to why
appellant’s total knee replacement had only a fair result.17 Following such further development
as is necessary, OWCP shall issue a de novo decision on the schedule award issue.
15

See Nancy Keenan, 56 ECAB 687 (2005).

16

Richard R. Lemay, 56 ECAB 341 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808(g)(1) (February 2013).
17

See Harry T. Mosier, 49 ECAB 688 (1998).

6

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded to OWCP for further
proceedings consistent with this opinion.
Issued: March 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

